Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers and preliminary amendment filed on March 25, 2020 for Application No. 16/829,092, filed 03/25/2020.  Claims 1-18 are pending with claims 1-15 being amended and newly claims 16-18 being added.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on March 25, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 6, 8, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a frame” which renders the claim indefinite because it is unclear whether it is the same frame previously recited in claim 1 or not.  This constitutes a double inclusion in the claim. Furthermore, the limitation “a motor” in line 3 which renders the claim indefinite because it is unclear whether this motor is the same as the one or more motors previously recited in claim 1 or not. 

Claim 6 recites the limitation “and/or” in line 3 which renders the claim indefinite because it is unclear whether the modular power system comprises one or more hydraulic motor(s) and one or more electric motor(s) or both. If applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim 8 recites the limitation “and/or” in line 2 which renders the claim indefinite because it is unclear whether the one or more motor(s) are attachable, detachable and changeable to/from the frame or both.  If applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim 14 recites the limitation “and/or” in line 6 which renders the claim indefinite because it is unclear whether the arrangement for controlling power transmission based on both the output power and capacity of the motor(s) driven or both.  If applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim 16 recites the limitation “and/or” in line 2 which renders the claim indefinite because it is unclear whether the one or more motor(s) are attachable, detachable and changeable to/from the frame or both.  If applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Tarasinski et al. (US 8,469,127).
Regarding claim 1, Tarasinski discloses a modular power system for a waste management device (see at least Figures 2-3, i.e., drive system 10) comprising 
a frame (152), 
one or more motors (20, 22, 24, 110) attached to the frame, and 
an internal gear wheel (66), 
wherein a driving gear wheel(s) (46) of the one or more motor(s) (20, 22, 24, 110) are operably connected to the internal gear wheel, (66) such that power of the one or more motors (20, 22, 24, 110) is transmitted from the driving gear wheel(s) (46) to the internal gear wheel (66), and 
wherein the one or more motors (20, 22, 24, 110) are individually controllable in order to control power transmission (see Figure 2) based at least one of: 
number of the motor(s) driven, 
type of the motor(s) driven. 
size of the motor(s) driven, and 
size of the driving gear wheel(s) of the motor(s) driven.  

Regarding claim 2, Tarasinski discloses the modular power system according to claim 1, comprising 
a frame (152) including at least one additional mounting arranged to receive receiving a motor (i.e., the mounting location of optional motor 110).  

Regarding claim 3, Tarasinski discloses the modular power system according to claim 1, wherein the internal gear wheel is a ring wheel (66) comprising internal gears (i.e., planetary gears of planetary gear set 58).  

Regarding claim 4, Tarasinski discloses the modular power system according to claim 1, comprising a cylindrical component (i.e., the output shaft that is fixedly connected to internal gear wheel 66 via plate coupling 82) fixed to the internal gear wheel (66) via a coupling element (i.e., under engaged condition of plate coupling 82). 

Regarding claim 5, Tarasinski discloses the modular power system according to claim 1, comprising a cylindrical component (i.e., the output shaft connected between ring gear 66 and plate coupling 82), which is fixed to the internal gear wheel (66), which is arranged to rotate the cylindrical component (i.e., output shaft connected between ring gear 66 and plate coupling 82). 

Regarding claim 6, Tarasinski discloses the modular power system according to claim 1, wherein the modular power system comprises one or more hydraulic motor(s), and/or one or more electric motor(s) (20, 22, 24, 110).

Regarding claim 7, Tarasinski discloses the modular power system according to claim 1, wherein the one or more motors (20, 22, 24, 110) are individually controllable (col. 9, lines 37-61) for adjusting at least one of: rotation speed, rotational torque and power of each of the one or more motors.  

Regarding claim 8, Tarasinski n discloses the modular power system according to claim 1, wherein the one or more motors (20, 22, 24, 110) are attachable, detachable and/or changeable to/from the frame (e.g., these motors can be replaceable).  

9, Tarasinski discloses the modular power system according to claim 1, wherein at least one of: number, type and/or output power of the one or more motors (20, 22, 24, 110): and a diameter of the corresponding driving gear wheel(s) is selectable (col. 9, lines 37-61, e.g., under different operating modes or speed).  

Claims 1, 10 and 16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Zimmermann et al. (US 2011/0280699 A1).
Regarding claim 1, Zimmermann discloses a modular power system for a waste management device (Figure 2, 20) comprising 
a frame (33), 
one or more motors (25, 26) attached to the frame, and 
an internal gear wheel (32), 
wherein a driving gear wheel(s) (29) of the one or more motor(s) (25, 26) are operably connected to the internal gear wheel (32), such that power of the one or more motors is transmitted from the driving gear wheel(s) (29) to the internal gear wheel (32), and 
wherein the one or more motors (25, 26) are individually controllable in order to control power transmission (see at least paragraph [0009]) based at least one of: number of the motor(s) driven, type of the motor(s) driven, size of the motor(s) driven, and size of the driving gear wheel(s) of the motor(s) driven.  

Regarding claim 10, Zimmermann discloses the modular power system according to claim 1, wherein the driving gear wheel(s) (29) of the one or more motor(s) (25, 26) and internal gears of the internal gear wheel (32) are enclosed between the frame (33) and the internal gear wheel (32).

Regarding claim 16, Zimmermann discloses the modular power system according to claim 1, 
wherein the one or more motors (25, 26) are attachable, detachable and/or changeable to/from the frame (33), such that driving gear wheel(s) (19) of the one or more motors (25, 26) mesh with internal gears of the internal gear wheel (32).  

Claims 1-9 and 11-18 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Burlington (US4,919,345).
Regarding claim 1, Burlington discloses a modular power system for a waste management device (See Figure 2) comprising 
a frame (16), 
one or more motors (E) attached to the frame (16), and 
an internal gear wheel (19), 
wherein a driving gear wheel(s) (56) of the one or more motor(s) (E) are operably connected to the internal gear wheel, (19) such that power of the one or more motors (E) is transmitted from the driving gear wheel(s) (56) to the internal gear wheel (19), and 
wherein the one or more motors (i.e., electrical motor E) are individually controllable in order to control power transmission based at least one of: number of the motor(s) driven, type of the motor(s) driven, size of the motor(s) driven, and size of the driving gear wheel(s) of the motor(s) driven.  

Regarding claim 2, Burlington discloses the modular power system according to claim 1, comprising 
a frame (16) including at least one additional mounting (54) arranged to receive receiving a motor (E).  

Regarding claim 3, Burlington discloses the modular power system according to claim 1, wherein the internal gear wheel is a ring wheel (19) comprising internal gears (e.g., planet gears 34).  

Regarding claim 4, Burlington discloses the modular power system according to claim 1, comprising a cylindrical component (11a, 11b) fixed to the internal gear wheel (19) via a coupling element (e.g., splined or screwed fixed, not shown). 

5, Burlington discloses the modular power system according to claim 1, comprising a cylindrical component (11a, 11b), which is fixed to the internal gear wheel (19), which is arranged to rotate the cylindrical component (11a, 11b).  

Regarding claim 6, Burlington discloses the modular power system according to claim 1, wherein the modular power system comprises one or more hydraulic motor (E), and/or one or more electric motor(s), and wherein the each of the one or more hydraulic motor(s) and the one or more electric motor(s) are individually controllable (see at least col. 3, line 52 – col. 4, line 22).  

Regarding claim 7, Burlington discloses the modular power system according to claim 1, wherein the one or more motors (E) are individually controllable for adjusting at least one of: rotation speed, 
rotational torque and power of each of the one or more motors (see at least col. 3, line 52 – col. 4, line 22).  

Regarding claim 8, Burlington discloses the modular power system according to claim 1, wherein the one or more motors (E) are attachable, detachable and/or changeable to/from the frame (16).  

Regarding claim 11, Burlington discloses a waste management device (Figs. 1-2), comprising 
a modular power system according to claim 1 and a cylindrical component (i.e., cutter shafts 11a, 11b) for handling waste, 
wherein the modular power system is operably connected to the cylindrical component (11a, 11b).  

Regarding claim 12, Burlington discloses the waste management device according to claim 11, 
wherein one longitudinal end of the cylindrical component (11a, 11b) is secured to the internal gear wheel (19) of the modular power system.  

13, Burlington discloses the waste management device according to claim 11, comprising at least one of: 
an input from the one or more motors (E); and an output (54) from the one or more motors (E), wherein power from the one or more motors € is transmitted to the cylindrical component (11a, 11b).  

Regarding claim 14, Burlington discloses the waste management device according to claim 11, comprising an arrangement for controlling power transmission (see at least col. 3, line 52 – col. 4, line 22) based at least one of: number of the motor(s) driven, type of the motor(s) driven, output, power and/or capacity of the motor(s) (405) driven, and size of the driving wheel(s) of the motor(s) driven.  

Regarding claim 15, Burlington discloses the waste management device according to claim 11, wherein the cylindrical component (11a, 11b)) comprises at least one roller of a compactor or at least one rotor of a shredder (see the Title and Abstract).  

Regarding claim 16, Burlington discloses the modular power system according to claim 1, 
wherein the one or more motors (E) are attachable, detachable and/or changeable to/from the frame, such that driving gear wheel(s) (19) of the one or more motors mesh with internal gears of the internal gear wheel.  

Regarding claim 17, Burlington discloses the modular power system according to claim 10, wherein the internal gear wheel (19) comprises an external cylinder surface having an open side arranged towards the frame and a closed side opposite to the open side (see Figure 2).

Regarding claim 18, Burlington discloses the waste management device according to claim 12, wherein one longitudinal end of the cylindrical component (11a, 11b) is secured to the internal gear wheel (19) of the modular power system via a coupling element (e.g., fixedly splined to spindle 15). 6

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659